Citation Nr: 1507888	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-23 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a pilonidal cystectomy, including a consequent scar.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1983 to December 1986 and from July 1988 to March 1994.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, as support for this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

This claim requires further development before being decided on appeal, so it is being REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

During his June 2013 hearing before the Board, the Veteran testified that his pilonidal cyst, currently rated under the diagnostic criteria for an unstable or painful scar, is manifested by constant exudation and itching, as well as frequent swelling with pus and blood that drains and soils his undergarments and requires the wearing of absorbent materials.  He also testified that he takes medication for pain, that he uses topical salves, and that he has had recurrent inflammation and infections requiring antibiotic treatment.  He and his representative also claim the symptoms and long-term medication usage would be better or more appropriately rated under the diagnostic criteria for dermatitis or eczema.

Therefore, they are essentially claiming this disability has worsened, even since the Veteran's last VA compensation examination in April 2013, or, in the alternative, that prior VA compensation examinations did not adequately or fully assess the severity of this disability and its attendant complications.  So in this circumstance another VA examination is needed reassessing the severity of this service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As well, all current, relevant treatment records should be obtained and considered.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Maine Healthcare System, dated since November 2013.  All other treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of all additional records, schedule another VA compensation examination reassessing the severity of this service-connected disability - residuals of a pilonidal cystectomy.  All necessary diagnostic testing and evaluation should be performed.  The examiner must fully describe the symptoms associated with this service-connected disability, including any impact on the Veteran's employability and daily activities.

To this end, the examiner should also address whether and to what extent the Veteran has required intermittent, constant, or near-constant systemic therapy such as corticosteroids or other immunosupprive drugs and, if so, the duration of use.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence, including considering whether this disability should be rated, instead, under another diagnostic code (DC) given its manifestations and consequent impairment.  If this claim for a higher rating for this disability continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

